Dewey, J.
In this case, judgment must be rendered upon the state of the title as it was at the date of the writ. At that time, the tenants had no other conveyance than the deed from *574Ebenezer Dunbar, the administrator, with the will annexed, of Ephraim Copeland. That title is invalid, for the reasons assigned in Tainter v. Clark, 13 Met. 220. The title, subsequently acquired by the tenants by a conveyance from Jonas Tucker, although a good title, as is now held in the case of Clark v. Tainter, decided at the present term, (ante, 567,) is no sufficient answer to the present action. Hall v. Bell, 6 Met. 431. The result is, that the tenants must be defaulted; and if the demandants assert a title under this judgment, the tenants will resort to a new action under their newly acquired title. The present judgment will be no bar to such an action. Judgment for the demandants.